3:19-cv-03304-MBS   Date Filed 08/31/21   Entry Number 96-1   Page 1 of 18




                    Exhibit A
      3:19-cv-03304-MBS         Date Filed 08/31/21      Entry Number 96-1        Page 2 of 18




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA

 INTERNATIONAL       BROTHERHOOD      OF             Case No. 19-cv-3304
 ELECTRICAL WORKERS LOCAL 98 PENSION
 FUND, on behalf of itself and all others
 similarly situated,

                                  Plaintiff,
 v.

 DELOITTE & TOUCHE LLP; DELOITTE LLP,

                                  Defendant.



  SECOND DECLARATION OF LAURA H. POSNER IN SUPPORT OF LEAD
          PLAINTIFF’S MOTION FOR PROTECTIVE ORDER

I, Laura H. Posner, declare as follows:

      1. I am an attorney duly licensed to practice law before all of the courts of the State of New

York and am admitted pro hac vice in the above-captioned matter. I am a partner at Cohen Milstein

Sellers & Toll PLLC (“Cohen Milstein”).

      2. I make this declaration in support of Lead Plaintiff International Brotherhood of Electrical

Workers Local 98 Pension Fund’s (“Lead Plaintiff” or “IBEW Local 98 Pension Fund”) Motion

for Protective Order Regarding Topics 30-34 of Defendants’ Rule 30(b)(6) Deposition Notice and

to Quash the Subpoenas of Brian Burrows and Todd Neilson (“Motion for Protective Order”).

      3. On April 28, 2021, Defendants served their Second Requests for Production of Documents

(“Second RFPs”) (attached hereto as Exhibit 1), seeking four categories of documents related to

the Criminal and Labor Actions. On May 20, 2021, Defendants served a Notice of Deposition of

International Brotherhood of Electrical Workers Local 98 Pension Fund pursuant to Rule 30(b)(6).

The 30(b)(6) Notice sought testimony on 34 separate topics, including 5 topics devoted to the
    3:19-cv-03304-MBS          Date Filed 08/31/21       Entry Number 96-1       Page 3 of 18




Criminal and Labor Actions, using language that mirrored their document requests from the

previous month. Those two sets of requests are as follows:

          Defendants’ Second RFPs                            Defendants’ 30(b)(6) Notice
 “All documents relating to the Criminal             ““Your knowledge of the Criminal Action”
 Action” and “the Labor Action” (Request             and “the Labor Complaint” (Topics 31 & 33)
 Nos. 41 & 42)
 “All documents relating to the subject matters      ““The claims asserted and allegations in the
 of the allegations in the Indictment or the         Indictment” and “the Labor Complaint”
 Labor Complaint” (Request No. 43)                   (Topics 30 & 32)
 “Documents sufficient to identify any other         “Your knowledge of any other action,
 action, proceeding, litigation, investigation, or   proceeding, litigation, investigation, or
 inquiry in which any director, officer,             inquiry in which any director, officer,
 manager, business manager, or person holding        manager, business manager, or person holding
 similar managerial positions with Plaintiff         similar managerial positions with [Lead]
 was a defendant, target, person of interest, or     Plaintiff who was a defendant, target, person
 respondent, or charged with or accused of any       of interest, or respondent, or charged with or
 crime, illegal conduct, or unlawful conduct.”       accused of any crime, illegal conduct, or
 (Request No. 45)                                    unlawful conduct” (Topic No. 34)

   4. On May 28, 2021, Lead Plaintiff served Responses and Objections to both Defendants’

Second RFPs and its 30(b)(6) notice, refusing to designate a witness or produce documents related

to the Criminal and Labor Actions. On June 4, 2021, at Lead Plaintiff’s request, the parties met

and conferred regarding Lead Plaintiff’s objections to the 30(b)(6) Notice and were unable to reach

a resolution. But Defendants have not requested to meet and confer on Plaintiff’s objections to

Defendants’ second RFPs and have not moved to compel production of documents responsive to

those requests.

   5. During that same time, Defendants continued to pursue their other discovery requests to

Lead Plaintiff, its investment manager, and its expert. For instance, Defendants continued to

actively pursue their First Request for Production of Documents (“First RFPs”) to Lead Plaintiff,

including by asking for Lead Plaintiff’s consent to extend the motion-to-compel deadline under

Local Rule 37.01 for Defendants First RFPs. Most recently, Defendants sought to extend that
    3:19-cv-03304-MBS          Date Filed 08/31/21       Entry Number 96-1         Page 4 of 18




deadline to August 4, 2021, three weeks from the Court’s entry of the confidentiality order. They

also sought to take the deposition of Lead Plaintiff’s investment adviser and its expert while the

dispute with Floyd was still pending. But Defendants never sought to meet and confer on their

Second RFPs, or an extension for the deadline to move to compel on their Second RFPs.

   6. On July 2, 2021, Lead Plaintiff filed a new PSLRA certification signed by Mr. Neilson in

support of its motion for class certification. ECF No. 86-1. During the filing process, Lead Plaintiff

inadvertently did not attach the schedule identifying the Fund’s securities transactions. Mr.

Neilson’s certification, including that schedule, is attached as Exhibit 2 to this declaration.

   7. On July 19, 2021, following the Court’s Order Regarding Motion to Clarify Case

Leadership and the filing of Mr. Neilson’s declaration and Local 98 Pension Fund’s new PSLRA

certification, at Lead Plaintiff’s request, the parties met-and-conferred for a second time on

Defendants’ 30(b)(6) notice. During that meet-and-confer session, Lead Plaintiff advised

Defendants that Todd Neilson will be serving as the 30(b)(6) designee. Two weeks later, on August

5, 2021, Defendants served a subpoena of Mr. Neilson in his personal capacity (in addition to

deposing him as Lead Plaintiff’s 30(b)(6) designee).

   8. Mr. Neilson is not “Individual No. 4,” referenced in the Indictment. The Indictment

describes Individual No. 4 as “an employee of Local 98 beginning in approximately 2005,” who

“was a member of the Local 98 Executive Committee.” Indictment, United States v. Dougherty, et

al., No. 19-cr-64, ECF No. 1, at 11 ¶ 35 (Ed. Pa. Jan. 29, 2019). Indeed, none of the unnamed

individuals identified in the Indictment are alleged to have been employees of the Union before

2005, id. ¶¶ 32–40, describing those individuals as “the kids,” a group of Union “employees who

regularly performed personal errands and chores at the direction” of the Union’s president, John

Dougherty, id. ¶ 32. Because public records make clear that Mr. Neilson has been an employee of
    3:19-cv-03304-MBS         Date Filed 08/31/21      Entry Number 96-1        Page 5 of 18




the Union for more than two decades, Defendants could ascertain that he is not one of the unnamed

individuals.

   9. The Fund’s placement on the “Endangered Status” by the Department of Labor has nothing

to do with “embezzlement or financial misconduct.” Over the last two decades, many (if not most)

multiemployer pension plans, like the Fund, have faced declining funding as they take in fewer

contributions, while paying increasing benefits. That is because of several factors, including the

decline in unionized labor, an aging workforce, and employer shifts to defined contribution plans.

When a pension plan’s funding level falls below 80 percent, they are classified as in “Endangered

Status,” and must adopt a 10-year “funding improvement plan” aimed at restoring the financial

health of the plan. As the Fund’s public notices show, the Board of Trustees of the Fund began

implementing a funding improvement plan in November 2008, but “no changes were required to

contributions or benefits because the funding goals were projected to be achieved within the

prescribed period.” The Fund’s 10-year funding improvement period began on January 1, 2011,

and throughout that time, the Fund reported in each of its notices that it was meeting scheduled

progress in accordance with the law. Indeed, the Fund’s financial improvement period ended on

January 1 of this year, and the Fund is no longer classified as Endangered Status.



 Date: August 31, 2021


                                                  Laura H. Posner
3:19-cv-03304-MBS   Date Filed 08/31/21   Entry Number 96-1   Page 6 of 18




                    Exhibit 1
       3:19-cv-03304-MBS       Date Filed 08/31/21      Entry Number 96-1      Page 7 of 18




                           UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA

 INTERNATIONAL BROTHERHOOD OF
 ELECTRICAL WORKERS LOCAL 98                         Case No. 3:19-cv-3304
 PENSION FUND on behalf of itself and all
 others similarly situated,

                 Plaintiffs,

 vs.

 DELOITTE & TOUCHE LLP;
 DELOITTE LLP,

                 Defendants.


                 DEFENDANTS’ SECOND REQUEST FOR PRODUCTION
                       OF DOCUMENTS TO LEAD PLAINTIFF

         Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, Defendants in the

above-described consolidated action, by their undersigned attorneys, hereby request the production

of all documents described below within thirty (30) days from the date hereof for inspection and

copying in accordance with the definitions and instructions set forth below at the offices of

Milbank LLP, 55 Hudson Yards, New York, New York, 10001.

                                          DEFINITIONS

                The following definitions shall apply to this request:

         1.     “Class Action” means International Brotherhood of Electrical Workers Local 98

Pension Fund et al. v. Deloitte & Touche, LLP et al., Case No. 3:19-cv-3304, currently pending in

the United States District Court for the District of South Carolina.

         2.     “Criminal Action” means United States of America v. John Dougherty, et al., Case

No. 2:19-cv-00064, currently pending in the United States District Court for the Eastern District

of Pennsylvania.
    3:19-cv-03304-MBS         Date Filed 08/31/21      Entry Number 96-1        Page 8 of 18




       3.      “Document(s)” shall be synonymous in meaning and equal in scope to the usage of

the term “documents or electronically stored information” in Fed. R. Civ. P. 34(a)(1)(A), including

without limitation, electronic or computerized data compilations. A draft or non-identical copy is

a separate document within the meaning of this term.

       4.      “Indictment” refers to the indictment filed in the Criminal Action (ECF No. 1), and

any subsequent superseding indictments.

       5.      “Labor Action” means Walsh v. Local 98, International Brotherhood of Electrical

Workers, Case No. 2:21-cv-00096, currently pending in the United States District Court for the

Eastern District of Pennsylvania.

       6.      “Labor Complaint” refers to the Complaint filed in the Labor Action.

       7.      “Plaintiff”, “you”, or “your” refer to International Brotherhood of Electrical

Workers Local 98 Pension Fund.

                                       INSTRUCTIONS

       1.      The documents requested herein include all responsive documents in your

possession, custody, or control.

       2.      Each document request herein seeks production of each document in its entirety,

without abbreviation or redaction, with all non-identical copies and drafts thereof, including any

document appended to, included with, incorporated by, or referred to in the document.

       3.      All documents that in their original form were stapled, clipped, or otherwise

attached to other documents should be produced in such form.

       4.      If any responsive documents are maintained in a file, produce the file folder or

container and all labels and notations thereon along with the documents.

       5.      If any document cannot be produced in full, produce it to the extent possible,

specifying the reasons for your inability to produce the remainder and stating whatever


                                                2
    3:19-cv-03304-MBS          Date Filed 08/31/21      Entry Number 96-1        Page 9 of 18




information, knowledge, or belief you have concerning the unproduced portion. Any purportedly

privileged document containing non-privileged matter shall be produced with the purportedly

privileged portion excised. You shall identify the specific location on each page where any

purportedly privileged matter has been excised.

       6.      All documents should be produced as they are kept in the ordinary course of

business or shall be organized and labeled to correspond to the specific paragraph(s) to which they

are responsive. If producing the documents requested as they are kept in the ordinary course of

business, the integrity and internal sequence of the requested documents within each file or folder

shall not be disturbed nor shall the contents of any file or folder be commingled with the contents

of another file or folder. All documents should be given a unique number, for example a “Bates”

label or similar identifying mark. Please include with each document production a cover letter

providing a description of the documents being produced.

       7.      The document requests herein are continuing. Any response hereto shall be

supplemented promptly upon possession or discovery of other or additional information or

documents responsive to any request herein.

       8.      If any documents, or any portion of a document, responsive to this request is

withheld by Plaintiff under a claim of privilege, Plaintiff shall, pursuant to Federal Rule of Civil

Procedure 26(b)(5), identify the nature of the privilege (including work product) that is being

claimed, and if the privilege is being asserted in connection with a claim or defense governed by

state law, indicate the privilege rule being invoked. If a portion of a document contains information

subject to a claim of privilege, only that portion shall be redacted, and the remainder shall be

produced.




                                                  3
   3:19-cv-03304-MBS           Date Filed 08/31/21       Entry Number 96-1         Page 10 of 18




           9.    If there are no documents responsive to a particular request, Plaintiff shall so state

in writing.

           10.   The terms “all”, “any”, and “each” shall each be construed as encompassing any

and all.

           11.   The connectives “and” and “or” shall be construed either disjunctively or

conjunctively as necessary to bring within the scope of the request all responses that might

otherwise be construed to be outside of its scope.

           12.   The use of the singular form of any word includes the plural and vice versa.

           13.   Electronically stored information should be produced in accordance with the

following specifications:

                 a.     Form of Production. Produce electronically stored information in single-

                        page tiff format (Group IV tiff at 300 dpi) with standard Concordance

                        formatted load file (.dat), including all metadata. Name each tiff file with a

                        unique name matching the Bates number (or similar identifying mark)

                        labeled on the corresponding page. Group every 1000 tiffs into a new

                        folder; do not create a separate folder for each document.

                 b.     Image Load File. Provide an image load file (Opticon file) that contains

                        document boundaries and page counts.

                 c.     Document Text.      For documents that were originally stored as native

                        electronic files and which do not have redactions, produce the extracted full

                        text (not OCR) from the body of each document in separate document-level

                        *.txt files named for the beginning Bates number of the associated

                        document.     Provide OCR text for documents without extracted text




                                                   4
3:19-cv-03304-MBS   Date Filed 08/31/21       Entry Number 96-1        Page 11 of 18




              available (non­ searchable PDFs, etc.). Group 1000 document text files per

              incrementally named “TEXT” directories, separate from image directories.

              For documents that were originally stored as native electronic files and

              which have redactions, produce the OCR text from the redacted image(s)

              associated with each document, in separate document-level *.txt files

              named for the beginning Bates number of the associated document. Clearly

              label any redacted material to show the redactions on the tiff image. Also

              provide a comma-delimited extracted text list file with each document’s

              beginning Bates number along with the path to the associated extracted

              text/OCR text file.

        d.    Native Production for Certain File Types. For files that reasonably require

              viewing in their native format for a full understanding of their content and

              meaning (including but not limited to Excel, or certain PowerPoint or other

              special presentation programs or database files), produce the files in native

              and tiff formats to the extent it is reasonably possible to do so. Name the

              produced native file with the Bates number on the first page of the

              corresponding tiff production of the file / document or on the tiff

              placeholder document. Group native files within incrementally named

              “NATIVE” directories; separate from images directories.

        e.    Metadata. Produce extracted metadata for each document in the form of a

              Concordance load file (.dat), including the following fields (where

              applicable): Bates range begin, Bates range end, Bates family range begin,

              Bates family range end, email subject line, file name, email sent date, email




                                        5
   3:19-cv-03304-MBS          Date Filed 08/31/21      Entry Number 96-1         Page 12 of 18




                       sent time, created date, created time, last modified date, last modified time,

                       author, from, to, CC, BCC, custodian, source and/or source folder, MD5

                       hash value, and native file path location. Documents should be produced in

                       such fashion as to identify the location of the document and, where

                       applicable, the natural person in whose possession it was found.

       14.     If, in responding to the requests, you encounter any ambiguities when construing a

request or definition, your response shall set forth the matter deemed ambiguous and the

construction used in responding.

       15.     Unless otherwise stated in a specific request, the document requests herein seek

documents that were dated, prepared, generated, or received during the time period beginning

January 1, 2014 and continuing up until the date of your response to these requests, and every

supplemental response (the “Period”).

                                   DOCUMENT REQUESTS

       41.     All documents relating to the Criminal Action.

       42.     All documents relating to the Labor Action.

       43.     All documents relating to the subject matters of the allegations in the Indictment or

the Labor Complaint.

       44.     A list of persons holding any director, officer, manager, business manager, or

similar managerial position with Plaintiff for each year during the Period.

       45.     Documents sufficient to identify any other action, proceeding, litigation,

investigation, or inquiry in which any director, officer, manager, business manager, or person

holding similar managerial positions with Plaintiff was a defendant, target, person of interest, or

respondent, or charged with or accused of any crime, illegal conduct, or unlawful conduct.




                                                 6
   3:19-cv-03304-MBS       Date Filed 08/31/21   Entry Number 96-1    Page 13 of 18




Dated: April 28, 2021
       Charleston, South Carolina

                                         s/Christopher A. Ogiba
                                         Christopher A. Ogiba, Fed. ID No. 9042
                                         Lesley A. Firestone, Fed. ID No. 11719
                                         Clinton T. Magill, Fed. ID No. 12459
                                         Moore & Van Allen, PLLC
                                         78 Wentworth Street
                                         Charleston, South Carolina 29401
                                         Telephone:     843-579-7066
                                         Facsimile:     843-579-8749
                                         Email:        chrisogiba@mvalaw.com
                                                       lesleyfirestone@mvalaw.com
                                                       clintonmagill@mvalaw.com

                                         Mark A. Nebrig
                                         John A. Fagg, Jr.
                                         Nader Raja
                                         Kristen Kenley
                                         Moore & Van Allen, PLLC
                                         100 North Tryon Street
                                         Suite 4700
                                         Charlotte, North Carolina 28202-4003
                                         Telephone: 704-331-3602
                                         Facsimile:     704-339-5974
                                         E-mails:       marknebrig@mvalaw.com
                                                        johnfagg@mvalaw.com
                                                        naderraja@mvalaw.com
                                                        kristenkenley@mvalaw.com

                                         Scott A. Edelman
                                         Jed M. Schwartz
                                         Andrew B. Lichtenberg
                                         Milbank LLP
                                         55 Hudson Yards
                                         New York, New York 10001-2163
                                         Telephone: 212-530-5000
                                         Facsimile:    212-530-5219
                                         Email:        sedelman@milbank.com
                                                       jschwartz@milbank.com
                                                       alichtenberg@milbank.com

                                         Attorneys for Defendants
                                         Deloitte & Touche LLP and Deloitte LLP




                                           7
3:19-cv-03304-MBS   Date Filed 08/31/21   Entry Number 96-1   Page 14 of 18




                     Exhibit 2
3:19-cv-03304-MBS   Date Filed 08/31/21   Entry Number 96-1   Page 15 of 18
3:19-cv-03304-MBS   Date Filed 08/31/21   Entry Number 96-1   Page 16 of 18
3:19-cv-03304-MBS    Date Filed 08/31/21   Entry Number 96-1   Page 17 of 18




                                 SCHEDULE A

  Trade Date        Transaction Type          Shares           Share Price ($)

  7/24/2015             Purchase               400                 52.53

  7/24/2015             Purchase               200                  52.6

  7/27/2015             Purchase               400                 53.25

  7/28/2015             Purchase               600                 53.16

  7/29/2015             Purchase               600                 53.179

  7/30/2015             Purchase               800                54.0763

  7/31/2015             Purchase               400                54.9713

   8/4/2015             Purchase               900                  54.2

  8/14/2015             Purchase               200                 56.72

  8/21/2015             Purchase               200                 56.34

  8/24/2015             Purchase               700                 54.62

  11/20/2015              Sale                (600)                60.21

  11/20/2015              Sale                (1,000)              60.22

  11/24/2015              Sale                (400)                59.55

  12/1/2015               Sale                (200)                59.63

  12/4/2015               Sale                (200)                59.11

  12/7/2015               Sale                (500)                59.45

   2/5/2016               Sale                (700)                 65.3

   2/8/2016               Sale                (200)                65.26

   2/9/2016               Sale                (400)                65.27

  2/10/2016               Sale                (300)                65.09

  8/22/2016               Sale                (400)                72.91
3:19-cv-03304-MBS    Date Filed 08/31/21   Entry Number 96-1   Page 18 of 18




  Trade Date        Transaction Type         Shares            Share Price ($)

  8/25/2016               Sale                (200)                72.56

  8/29/2016               Sale                (300)                71.04

   4/4/2017             Purchase               600                 66.05

   4/5/2017             Purchase               200                 66.24

   4/6/2017             Purchase               600                 66.33

   4/7/2017             Purchase               400                 65.66

   4/7/2017             Purchase              1,400                66.31

  4/11/2017             Purchase               200                 65.22

  4/11/2017             Purchase               200                 65.26

  4/17/2017             Purchase               200                 66.04

  4/19/2017             Purchase               200                  66.5
